UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6848


PABLO SILVA-RODRIGUEZ,

                Petitioner - Appellant,

          v.

WARDEN TERRY O'BRIEN,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00497-jct-mfu)


Submitted:   November 18, 2010             Decided:   November 30, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pablo Silva-Rodriguez, Appellant Pro Se.   Sara Bugbee Winn,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pablo Silva-Rodriguez, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           See Silva-Rodriguez v.

O’Brien, No. 7:09-cv-00497-jct-mfu (W.D. Va. June 9, 2010).           We

dispense   with   oral   argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    2